 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 312North Spring Street,Los Angeles,California,Telephone 688-5840, if they haveany questions concerning this notice or compliance with its provisions.Pullman Industries,Inc., Employer-PetitionerandInternationalUnion,United Automobile,Aerospace and Agricultural Im-plement Workers of America(UAW), AFL-CIO,Petitionerand PullmanMetal Workers Union,Intervenor.Cases 7-RllI-566, 567, and 7-RC-7105.June 16,1966DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, #s amended, a consolidated hearingwas held before Bearing Officer Joseph B. Bixler.The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to,the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in these cases, including the brief filed bythe Employer-Petitioner,1 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.In Case 7-RC-7105, the Petitioner seeks to represent a unit ofproduction and maintenance employees at the Employer's SouthHaven, Michigan, plant.The Employer and the Intervenor contendthat these employees are an accretion to the unit of employees at theEmployer's Pullman, Michigan, plant, and therefore the petition,filed on November 9, 1965, is barred by the contract, effective fromJanuary 12, 1965, until January 12, 1968, between the Employer andthe Intervenor covering the Pullman employees. In Case 7-RM-566,the Employer seeks an election in a unit comprising the employeesat its Pullman and South Haven plants, and, in Case 7-RM-567, it1The Employer-Petitioner has requested oral argument.This request is hereby deniedbecause the record and the brief adequately present the issues and the position of theparties'PullmanMetalWorkers Union,herein called the Intervenor,was permitted to interveneat thehearing on the basis of a claimed contract interest In the employees involved159 NLRB No. 44. PULLMAN INDUSTRIES, INC.581seeks an election among the employees of its South Haven plant.However, although the Employer has filed these petitions because thePetitioner and the Intervenor have made conflicting claims concern-ing the representation of its employees,it nevertheless takes the posi-tion that its current contract with the Intervenor also constitutes abar to these petitions,which were filed on November 4, 1965.The basic facts are as follows.On August21, 1964, the Inter-venor was certified as the bargaining representative of the produc-tion and maintenance employees at the Employer'sPullman plant,where the Employer is engaged in the manufacture of aluminumand stainless steel trim and parts for automobiles and trucks.OnJanuary 12,1965, the Employer and the Intervenor entered into acollective-bargaining agreement covering such employees,and con-taining an arbitration clause effective for a 3-year period.In April 1965the Employer opened a new plant in South Haven,Michigan,approximately 18 miles distant from the Pullman plant.In ensuing discussions with the Employer,the Intervenor took theposition that it was entitled to recognition as representative of theSouth Haven employees on the ground that these employees werecovered by the Pullman contract.The Employer,relying particu-larly on the fact that its contract with the Intervenor covered onlythe Pullman employees,rejected the Intervenor's claim to recogni-tion.After a number of informal meetings,the Intervenor, on Octo-ber 27, 1965,filed a grievance against the Employer, alleging theEmployer's action in refusing to apply the provisions of the contractto the South Haven employees violated the provisions of the contract.The Employer continued to maintain that the contract did not coverthe South Haven employees and eventually the dispute was submit-ted to an arbitrator for decision.The instant petitions were filed onNovember 4 and 9, 1965.During the hearing in the instant pro-ceeding, an award was handed down by the arbitrator,WilliamHaber, on December 7,1965, in which he concluded that the con-tract between the Employer and the Intervenor covered both thePullman and the South Haven employees.There are some factors which would tend to support the positionthat the employees at the South Haven plant are an accretion to thecontract unit.Thus, the work of making aluminum and stainlesssteel trim,now being performed at South Haven, is the same typeof work as had previously been done and continues to be done at thePullman plant; when the South Haven plant opened, supervisors,foremen, and the plant manager were transferred from the Pullmanplant, and some of the presses now at the South Haven plant camefrom the Pullman plant; some parts and pieces are pressed at thePullman plant and then are transferred to the South Haven plantfor anodizing and further work and some of the finished products 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDat South Haven are routed through the Pullman plant for shipment;'and the checks for South Haven employees are made up at the Pull-man plant office.However, in our view, these factors are wholly insufficient to out-weigh the other factors present here which establish that the SouthHaven employees' are not an accretion to the contract unit.3Thus,all employees working at the South Haven plant were new employ-ees hired at that location.This newly hired South Haven comple-ment of employees has grown since that plant was opened in April1965 to such an extent that at the time of the hearing it was equalto or greater than the Pullman plant complement of employees. TheSouth Haven plant, which is 18 miles distant from the Pullmanplant, is organized as a completely self-sustaining autonomous oper-ation.It contains its own storage and maintenance facilities, itsown personnel and management office, and all the facilities and.equipment, including punch presses, rolling machines, and conveyorsystems, iiecessary for the complete processing of its products.TheSouth Haven employees report only to the South Haven plant wherethey are paid, they do not interchange with Pullman employees, andthey. are separately supervised by the various department heads atthe South Haven plant.The Pullman agreement on its face covers neither employeesworking at the South Haven plant nor employees to be hired afterthe execution of the contract in new facilities. In addition, none ofthe provisions of this contract have been applied to the South Havenemployees; South Haven employees have a different pay scale fromPullman employees, they have not been required to pay dues underthe contract's union-security clause, and a different grievance pro-cedure is in effect at the South Haven plant.The Employer contends in effect that even if the Board wouldotherwise find no accretion, it should give effect to the arbitrator'sdecision in this proceeding and find a. contract bar.The arbitratorhere made it clear that he was deciding only "whether the agree-ment between the parties applies to the South Haven, Michigan,plant, as well as the Pullman, Michigan, plant."Even if we wereto give hospitable acceptance to this conclusion, such acceptancewould not dispose of the issue facing us here as to whether theemployees at South Haven are an accretion to the Pullman contractunit so as to require a conclusion that the current contract bars apetition for an election among the South Haven employees.This isso because, even where a contract expressly covers employees to behired after the execution of the contract at new facilities of theEmployer, the Board will nonetheless refuse to find the contract asMorgan Transfer and Storage Co., Inc.,131 NLRB 1434;Buy LowSupermarket, Inc.,131 NLRB 23. PULLMAN' INDUSTRIES, INC.583bar to a petition seeking these employees unless it finds that theseemployees are an accretion to the contract unit.4Here, since theemployees ^ of the South Haven plant were not yet employed at thenew location when the agreement covering the Pullman plant wasentered into, and as we have found that these employees are not anaccretion to the contract unit, we find that the contract does not barthe petitions in Cases 7-RM-567 and 7-RM-7105.However, since inCase 7-RM-566 the Employer seeks an election among the Pullmanplant employees as well as those at South Haven, and since thispetition insofar as it seeks Pullman employees is untimely filed withrespect to the existing contract, we shall dismiss this petition.4.The Petitioner seeks a unit of production and maintenanceemployees of the Employer at the South Haven plant. The Employerand the Intervenor contend that the employees at the South Havenplant do not constitute a separate appropriate unit, and the Inter-venor seeks to represent these employees in a single unit with theemployees at the Pullman plant.As noted, the South Haven plant is 18 miles from the Pullmanplant and the South Haven employees have separate immediatesupervision, do not interchange with South Haven employees, andthe new South Haven operation of the Employer is largely auton-omous. In view of these circumstances, and as a single plant unitispresumptively appropriate,,'we find that the South Havenemployees may constitute a separate appropriate unit, if they sodesire.On the other hand, the Pullman and South Haven plantsare under the same ultimate supervision, they use the same truckingfacilities and raw materials, and, to the extent described above, thereis an interchange of work and materials between the two plants.Wetherefore find that a single unit of South Haven and Pullmanemployees may also be appropriate.We shall, therefore, make nounit determination with respect to the employees at the South Havenoperation at this time, but shall first ascertain the desires of theseemployees as expressed in the election directed herein.5.On December 14, 1965, the Intervenor filed charges allegingthat the Employer had violated Section 8(a) (1), (2), and (5) ofthe Act.'On December 15, 1965, and January 21, 1966, the Peti-tioner filed charges against the Employer alleging violations of Sec-tion 8 (a) (1) and (3) .7Notwithstanding the pending 8(a) (1) and(3) charges, the Petitioner has requested that the Board proceed toan immediate election in the instant case.The Board's normalpractice is not to proceed to an election while 8(a) (2) and (5)'Masters-LakeSuccessInc.,124 NLRB 580, enfd.as modified 287 F.2d 35(C.A. 2) ;The Kroger Company,155NLRB 546;seeGeneral Extrusion Company, Inc.,121NLRB 1165.`5 Dixie Belle Mills, Inc.,139 NLRB 629.6 Case 7-CA-5411.7 Cases 7-CA-5411(2) and7-CA-5411(3). 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges are pending.However, the Intervenor has indicated itswish to proceed with an election despite the pendency of thesecharges, and the Employer's alleged violation of Section8(a) (5) isrelated to the unresolved question concerning representation of theEmployer's SouthHaven employees.Further, the Employer'salleged violation of Section 8(a) (2) relates to its alleged establish-ment of and collective bargaining with a "committee" on behalf ofthe South Haven employees.As the "committee" has not inter-vened in the instant proceeding, any certification which the Boardmight issue herein would not be affected by the pending8(a) (2)proceedings.8In view of the foregoing,'we find that the direction ofan immediate election at this time will effectuate the policies of theAct.9We shall direct an election among the following employees :10All production and maintenance employees and truckdrivers of theEmployer's South Haven, Michigan, plant, excluding all office cleri-cal, plant clerical, and professional employees, guards, and super-visors as defined in the Act.If the majority of the employees in the above-described votinggroup cast their ballots for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director is instructed to issue a certification of repre-sentative to the Petitioner for this unit, which the Board, underthe circumstances, finds to be appropriate for purposes of collec-tive bargaining.If the majority of the employees in the votinggroup cast their ballots for the Intervenor, they will be taken tohave indicated their desire to be included in the existing unit cur-rently represented by the Intervenor and the Regional Director willissue a certification of results of election-to that effect. If the major-ity of the employees in the voting group cast their ballots for neitherlabor organization, they will be taken to have indicated their desireto be unrepresented by any labor organization appearing on the bal-lot and the Regional Director will issue a certification of results ofelection to that effect.IT IS HEREBY ORDERED that the Petition in Case 7-RM-566, filed onNovember 4, 1965, be, and it hereby is, dismissed.[Text of Direction of Election omitted from publication.]118Cf.Marston Corporation,120 NLRB 76.9Marston Corporation,supra; Carlson Furniture Industries,Inc,157 NLRB 851.1OThe parties otherwise agree as to the composition of the unit."An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 7 within7 days after the date of this Decision,Order, and Direction of Election.The RegionalDirector shall make the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordinary circum-stances.Failure to comply with this requirement shall be grounds for setting aside theelection whenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.